Title: Orders to Lieutenant Colonel Robert Hanson Harrison, 4 March 1777
From: Washington, George
To: Harrison, Robert Hanson



[Morristown, 4 March 1777]

Differences in opinion having arisen, between General Howe and myself, respecting the construction of a proposition, made the 30th of July and acceded to the 1st of August last, for the exchange of prisoners, whereby it was stipulated, that officers should be given for officers of equal rank, soldier for soldier, and citizen for citizen; for the accommodation of these differences, and to remove every just cause of complaint on the part of the enemy, if such there be; You are to meet any officer, not of inferior rank to yourself, who shall come properly authorized to treat upon the subject; and to adopt such measures as you shall deem adequate to that end.
Experience having also shewn, that the agreement above recited is not sufficiently definite to answer all the salutary purposes intended by it, nor sufficiently comprehensive to include the various cases incident ⟨to⟩ the state of prisoners, You are hereby vested with full power and authority to devise and conclude upon such improvements, in aid

of the same, as shall appear necessary, for establishing a more regular and explicit mode of Exchange, as well with respect to the Prisoners who have been as those who shall be hereafter taken; making mutual provision for such an allowance of pay and necessaries as their comfort and welfare, during their captivity, may require; And finally to treat, determine and agree upon all matters whatsoever relative to Prisoners of War, on the principles of justice and humanity, and conformable to the most civilized customs and usages for the greater ease, convenience and security of all captives belonging to the armies under our respective command: For all which, this shall be your sufficient warrant; and your engagements, being mutually interchanged, shall be ratified and confirmed by me. Given under my Hand and Seal at Head Quarters in Morris Town this 4th day of March 1777

Go: Washington

